PER CURIAM.
We affirm Appellant’s convictions and sentences for attempted second-degree murder and armed robbery with a firearm. However, we reverse the Judgment for Fines, Costs, Fees and Surcharges because the trial court failed to delineate the discretionary fine(s) when announcing at sentencing that it would impose “$2,625 in court costs and fines.” Discretionary fines must be orally pronounced at sentencing. See Pullam v. State, 55 So.3d 674, 675 (Fla. 1st DCA 2011); Smiley v. State, 704 So.2d 191, 195 (Fla. 1st DCA 1997). On remand, the trial court may reimpose the assessments after giving Appellant notice and following the proper procedure. See Oliver v. State, 75 So.3d 349, 350 (Fla. 1st DCA 2011). We further instruct the court on remand to correct scrivener’s errors in the Criminal Punishment Code score sheet and the Order of Probation reflecting that Appellant pled nolo contendere; the documents should reflect he was found guilty by jury verdict. See State v. Anderson, 905 So.2d 111, 118 (Fla.2005); Herrin v. *288State, 51 So.3d 1207, 1208 (Fla. 1st DCA 2011).
AFFIRMED in part; REVERSED part; REMANDED.
PADOVANO, MARSTILLER, and ROWE, JJ., concur.